                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       No. 5:18-CV-43-FL

 DENNIS ALLEN BRILEY,                           )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )                      ORDER
                                                )
 NANCY A. BERRYHILL,                            )
 Acting Commissioner of Social Security,        )
                                                )
                      Defendant.                )


       This matter is before the court on the parties’ cross-motions for judgment on the pleadings.

(DE 17, 19). Pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b), United

States Magistrate Judge Robert B. Jones, Jr., entered memorandum and recommendation (“M&R”),

wherein it is recommended that the court deny plaintiff’s motion, grant defendant’s motion, and

affirm defendant’s decision. Plaintiff timely filed objections to the M&R, and the issues raised are

ripe for ruling. For the reasons that follow, the court adopts the M&R as its own, grants defendant’s

motion, denies plaintiff’s motion, and affirms defendant’s final decision.

                                         BACKGROUND

       On October 22, 2014, plaintiff filed applications for a period of disability, disability

insurance benefits, and supplemental security income, alleging disability beginning September 10,

2014. The claims were denied initially and upon reconsideration. Plaintiff requested hearing before

an administrative law judge (“ALJ”), who, after a February 6, 2017, hearing, denied plaintiff’s

claims by decision entered May 2, 2017. Following the ALJ’s denial of the applications, plaintiff

timely requested review, and the Appeals Council denied plaintiff’s request for review, leaving the
ALJ’s decision as defendant’s final decision. Plaintiff then filed a complaint in this court on

February 5, 2018, seeking review of defendant’s decision.

                                    COURT’S DISCUSSION

A.     Standard of Review

       The court has jurisdiction under 42 U.S.C. § 405(g) to review defendant’s final decision

denying benefits. The court must uphold the factual findings of the ALJ “if they are supported by

substantial evidence and were reached through application of the correct legal standard.” Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996). “Substantial evidence [is] . . . such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 401 (1971) (quotations omitted). The standard is met by “more than a mere scintilla of

evidence but . . . less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966).

In reviewing for substantial evidence, the court is not to “re-weigh conflicting evidence, make

credibility determinations, or substitute [its] judgment” for defendant’s. Craig, 76 F.3d at 589.

       “A necessary predicate to engaging in substantial evidence review is a record of the basis

for the ALJ’s ruling,” including “a discussion of which evidence the ALJ found credible and why,

and specific application of the pertinent legal requirements to the record evidence.” Radford v.

Colvin, 734 F.3d 288, 295 (4th Cir. 2013). An ALJ’s decision must “include a narrative discussion

describing how the evidence supports each conclusion,” Monroe v. Colvin, 826 F.3d 176, 189 (4th

Cir. 2016) (quoting Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015)), and an ALJ “must build

an accurate and logical bridge from the evidence to his conclusion.” Id. (quoting Clifford v. Apfel,

227 F.3d 863, 872 (7th Cir. 2000)).




                                                 2
       To assist it in its review of defendant’s denial of benefits, the court may “designate a

magistrate judge to conduct hearings . . . and to submit . . . proposed findings of fact and

recommendations for the disposition [of the motions for judgment on the pleadings].” See 28 U.S.C.

§ 636(b)(1)(B). The parties may object to the magistrate judge’s findings and recommendations,

and the court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1). The court does

not perform a de novo review where a party makes only “general and conclusory objections that do

not direct the court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982). Absent a specific and timely filed objection,

the court reviews only for “clear error,” and need not give any explanation for adopting the M&R.

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis,

718 F.2d 198, 200 (4th Cir.1983). Upon careful review of the record, “the court may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1).

       The ALJ’s determination of eligibility for Social Security benefits involves a five-step

sequential evaluation process, which asks whether:

       (1) the claimant is engaged in substantial gainful activity; (2) the claimant has a
       medical impairment (or combination of impairments) that are severe; (3) the
       claimant’s medical impairment meets or exceeds the severity of one of the
       impairments listed in [the regulations]; (4) the claimant can perform [his or her] past
       relevant work; and (5) the claimant can perform other specified types of work.

Johnson v. Barnhart, 434 F.3d 650, 653 n.1 (4th Cir. 2005) (citing 20 C.F.R. § 404.1520). The

burden of proof is on the claimant during the first four steps of the inquiry, but shifts to the

Commissioner at the fifth step. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995).


                                                 3
       In the instant matter, the ALJ performed the sequential evaluation. At step one, the ALJ

found that plaintiff had not engaged in substantial gainful activity since September 10, 2014. At step

two, the ALJ found:




(Tr. 13). However, at step three, the ALJ further determined that these impairments were not severe

enough, either individually or in combination, to meet or medically equal one of the listings in the

regulations.

       Before proceeding to step four, the ALJ determined that during the relevant time period

plaintiff had the following residual functional capacity (“RFC”):




(Tr. 16). At step four, the ALJ concluded plaintiff was unable to perform any past relevant work.

At step five, the ALJ determined that there are jobs that exist in significant numbers in the national

economy that plaintiff can perform. Thus, the ALJ concluded that plaintiff was not disabled under

the terms of the Social Security Act.




                                                  4
B.       Analysis

         Plaintiff argues in his objections that the ALJ erred in 1) failing to discuss his functional

limitation to have limited interaction with the public due to severe depression, and 2) finding that

plaintiff could perform frequent handling and fingering despite evidence of carpal tunnel syndrome

confirmed by nerve testing. The magistrate judge thoroughly and cogently addressed both

arguments, (see M&R 6-11, 14), as well as additional arguments raised by plaintiff. (Id. 11-14, 15-

17). Upon de novo review of arguments raised in plaintiffs’ objections, the court adopts the M&R

as its own.1 The court writes separately to augment the analysis in the M&R.

         Plaintiff argues that the ALJ erred “in failing to discuss th[e] functional limitation” alleged

of limited interaction with co-workers and the public, including the report of Robert D. Radson,

M.S. (Obj. at 5). However, the ALJ in fact discussed this alleged functional limitation and report

in detail. He discussed the alleged limitation as follows:




(Tr. 23). The ALJ also discussed the report of Robert D. Radson, M.S., noting that its findings

regarding this alleged limitation are not consistent with the record, including plaintiff’s conduct in

the consultative examination, the treatment notes, as well as plaintiff’s “history of semi-skilled work,

lack of regular urgent or emergency care for mental health symptomology, and inconsistent mental



         1
            With respect to remaining issues addressed in the M&R, upon careful review of the M&R and the record
generally, the court finds no clear error in the magistrate judge’s treatment of these issues, including status post heart
attack, fatigue, and shortness of breath.

                                                            5
health treatment prior to 2016.” (Id.). The ALJ gave greater weight to opinion of Brett A. Fox, Psy.

D, who opined that plaintiff could “interact with co-workers, supervisors, and the general public.”

(Id.). In addition, the ALJ discussed in detail plaintiff’s other mental health conditions, including

depression. (Tr. 21-22).

       In sum, the ALJ sufficiently “identif[ied] the individual’s functional limitations or

restrictions and assess[ed] his . . . work-related abilities on a function-by-function basis, including

the functions listed in the regulations.” Mascio, 780 F.3d at 636 (quotations omitted). Likewise,

the ALJ discussed conflicting evidence in the record as to plaintiff’s RFC, allowing for the court

to discern an “accurate and logical bridge from the evidence to [the ALJ’s] conclusion.” Monroe,

826 F.3d at 189. Therefore, the court rejects plaintiff’s objection regarding the alleged functional

limitation of limited interaction with co-workers and the public.

       Plaintiff also argues that the ALJ erred in finding that plaintiff could perform frequent

handling and fingering in spite of evidence of carpal tunnel syndrome confirmed by nerve testing.

Plaintiff points to a September 8, 2015, evaluation by Dr. R. Stewart, confirming bilateral median

nerve focal demyelinating sensimotor mononeuropathies at or near the wrist. Again, however, the

ALJ discussed in detail the carpal tunnel symptoms, findings, and treatment in the record, including

the September 8, 2015, evaluation by Dr. R. Stewart (Tr. 20; see Tr. 576). The ALJ discussed

substantial evidence in the record showing that the carpal tunnel symptoms and examination findings

in the record supported only a functional limitation to frequently handle and finger bilaterally. (See

Tr. 20-21).

       In weighing the evaluation by Dr. R. Stewart, the ALJ noted that “the record does not show

that the claimant required [carpal tunnel syndrome] release or physical therapy for [carpal tunnel


                                                  6
syndrome].” (Tr. 20). The ALJ discussed examination findings and treatment notes “finding normal

motion, strength, and sensation in general,” coupled with the fact that there “are only a few

examinations specifically dealing with CTS and/or hand pain, and such treatment only occurred [for]

a period of about 7 months,” including “limited treatment for upper extremity neuropathy and the

evidence of intact wrist motion, strength, and sensation despite CTS.” (Id. at 20-21; see, e.g., 473,

484, 557, 575). In addition, in reference to handling limitations, the ALJ noted plaintiff’s activities

such as fishing, showering, dressing, dusting, mopping, and driving. (Tr. 22). Finally, the ALJ

addressed limited treatment for carpel tunnel syndrome, despite Medicaid coverage “until at least

December of 2016.” (Id.).

       In sum, the ALJ properly discussed and weighed the evidence in the record bearing on

functional limitations of frequently handling and fingering bilaterally, and the ALJ’s determination

was supported by substantial evidence. Therefore, the court rejects plaintiff’s objection regarding

limitations caused by carpal tunnel syndrome, and remand is not required for further function by

function analysis.

                                          CONCLUSION

       Based on the foregoing, upon careful review of the M&R and the record, the court ADOPTS

the M&R as its own. Plaintiff’s motion for judgment on the pleadings (DE 17) is DENIED, and

defendant’s motion for judgment on the pleadings (DE 19) is GRANTED. The clerk of court is

DIRECTED to close this case.

       SO ORDERED this the 25th day of March, 2019.




                                               LOUISE W. FLANAGAN
                                               United States District Judge


                                                  7
